Clarke, P. J.:
This is an action brought to recover damages alleged to have been caused by the negligence of the defendant, who was driving an automobile owned by him when it collided with and ran over the plaintiff. The answer admits the ownership and control of the automobile at the time of the accident. The order provides for a general examination before trial of the defendant.
For the reasons stated in the opinion in Shaw v. Samley Realty Co., Inc. (201 App. Div. 433), handed down herewith, the order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Latjghlin, Dowling, Smith and Greenbatjm, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.